[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR PARTIAL DISMISSAL (#116)
This court finds the doctrine of exhaustion of administrative remedies inapplicable to the present case because the plaintiff seeks relief unavailable through the Connecticut Commission on Human Rights and Opportunities. See Judge Hurley's reasoning inGriswold v. Blackburn Janitorial, Superior Court, judicial district of New London, Docket No. 534256 (August 22, 1996), and Judge Hendel's reasoning in Seebeck v. McLaughlin Research Corp. , Superior Court, judicial district of New London, Docket No. 530884 (February 16, 1995).
Accordingly, the defendant Starr's motion to dismiss is denied.
Martin, J.